DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Cao (US Publication Number 2018/0018818 A1) teaches a method for performing Boolean operations using a computer to create geometric models from primary geometric objects and their facets, comprises calculating intersection lines of facets, splitting facets through which the intersection lines pass, determining each facet is obvious or obscure, and regrouping the facets to form one or more geometric objects.
However, the closest prior art of record does not disclose “splitting each triangle through which an intersection line passes with intersection line segments that form one or more sub-intersection lines using modified Watson method, wherein each triangle is divided into more smaller triangles; sectioning respectively A and B with intersection lines, wherein an intersection line sections a geometric object into two sections, left side and right side; setting each geometric object's reservation type attribute that indicates one or more sections of the geometric object, wherein the reservation type attribute is volume, or area, or amount of facets, or visibility of a section; calculating each section's geometric property that matches with the reservation type attribute and deciding which sections of the geometric objects are to be reserved, wherein the method calculates volume of a section, or calculates area of a section, or calculates amount of facets of a section, or calculates visibility of a section; regrouping triangles building one or more new geometric objects in accordance with an attribute, separation, by copying reserved triangles; and mapping each new geometric object to rendering facets forming a three dimensional geometric model” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1 and 10.
Dependent claims 2-9 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 11-18 are allowable as they depend from an allowable base independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674